DETAILED ACTION
	The present application is a domestic application filed 24 February 2021, which is a continuation of PCT/EP2018/074127, filed 07 September 2018. 
	Claims 1-15 are pending in the current application. Claims 14 and 15 are withdrawn as being drawn to a non-elected invention, see below. Claim 11 is withdrawn as being drawn to a non-elected species, see below. Claims 1-10, 12 and 13 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 05 August 2022 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 August 2022.

Applicant’s election without traverse of “intestinal barrier dysfunction” as a species of disorder in the reply filed on 05 August 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 August 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bavington et al. (WO 2016/132130, cited in IDS submitted 24 February 2021) in view of Looijer-van Langen et al. (Inflamm Bowel Dis, 2009, vol. 15, no. 3, pp. 454-462, cited in PTO-892) and further in view of Ferrere et al. (Journal of Hepatology, 2017, vol. 66, pp. 806-815, cited in PTO-892).
Bavington et al. disclose a method of treating an inflammatory disease comprising administering an RG-1 fragment of claim 2 or claim 3 to a subject in need thereof (claim 8). RG-1 is a pectin polysaccharide (p.1:21-22), and can be obtained from potatoes, bell pepper, carrots and apples (p.2:13-15). Bavington et al. teach RG-1 has utility as prebiotics (p.3:9; p.8:1-3). The inflammatory disease is inflammatory bowel disease (claim 9). The RG-1 fragment has an average molecular weight of 5 kDa to 30 kDa, having a 4:1 ratio of galacturonate to rhamnose (claims 1 and 2). Bavington et al. disclose the MW is preferably greater than 15 kDa and less than 30 kDa (p.4:23-25). Bavington et al. disclose the RG-1 fragment is obtained from enzymatic extraction of potato. The RG-1 fragment has the following monosaccharide composition:

    PNG
    media_image1.png
    509
    410
    media_image1.png
    Greyscale
 (claim 2). Bavington et al. disclose the RG-1 fragment contains 7-13% arabinose and 5-10% rhamnose (claims 1 and 2). Bavington et al. disclose using the fragment as a neutraceutical as a prebiotic functional food ingredient, or supplement (p.9:1-3; line 13). The fragment can also be in the form of a beverage, tablet, capsule, or spread (p.8:15-22). Bavington et al. teach testing the activity of RG-1 using 1mg/mL polysaccharide (Example 7) or 0.0001-0.1 mg/mL (Example 8; figure 3).
	Bavington et al. do not expressly disclose the composition comprises at least 0.1% by weight of dry matter of RG-1 (present claim 1), or administering the composition for at least 3 days (present claim 2). 
Looijer-van Langen et al. teach feeding prebiotics alters the intestinal microbiota towards more protective intestinal bacteria and mucosal immune response, and has beneficial effects on inflammatory bowel disease (IBD), (abstract). Looijer-van Langen et al. teach patients with IBD have a dysbiosis between disease-inducing and protective bacteria (table 2). In addition, patients with IBD have a defective intestinal barrier (p.457, left col., Effects on Intestinal Barrier Function). Prebiotics improve intestinal barrier by stimulating the growth of protective bacteria that upregulate epithelial defense mechanisms against intestinal inflammation. Pectin fermentation has been shown to stimulate mucin production in isolated perfused rat colon (p.457, right col., first para). 
Ferrere et al. teach administering pectin to mice prevents intestinal dysbiosis (title, abstract). Ferrere et al. teach intestinal microbiota is involved in the homeostasis and maintenance of the intestinal barrier (p.806, first para). Ferrere et al. teach administering a feed composition supplemented with 6.5% pectin from day 7 to day 31 (figure 4). Ferrere et al. teach mammals with changes with intestinal dysbiosis are susceptible to alcoholic liver disease (ALD), (abstract). Ferrere et al. found administering pectin as a prebiotic had a significant impact on intestinal microbiota, including restoring gut homeostasis (abstract). Ferrera et al. conclude treating/preventing dysbiosis should be considered as a therapeutic target in ALD (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition of RG-I of Bavington et al. to treat or prevent intestinal barrier dysfunction. 
One having ordinary skill in the art would have been motivated to administer the RG-1 pectin polysaccharide to treat or prevent intestinal barrier dysfunction because polysaccharide-based prebiotics including pectin have been shown to modulate mammalian intestinal microbiota, restore gut homeostasis, prevent intestinal dysbiosis and intestinal barrier dysfunction. Modulating intestinal microbiota with prebiotics is thought to improve the intestinal barrier by increasing the abundance of beneficial bacteria by upregulating epithelial defense mechanisms against intestinal inflammation. 
Patients with IBD have intestinal dysbiosis and intestinal barrier dysfunction. The prior art teach modulating the intestinal microbiome and correcting the dysbiosis and barrier dysfunction with prebiotics as a means for alleviating intestinal inflammation. The ordinary artisan would have been further motivated to administer RG-1 pectin polysaccharides because they have been used as a prebiotic to treat inflammatory bowel disease, pectin polysaccharides were found to prevent intestinal dysbiosis and restore gut homeostasis, and prebiotics are recommended for correcting the intestinal microbiome/dysbiosis and barrier dysfunction.
The ordinary artisan would have had a reasonable expectation of success because feed comprising 6.5% by weight pectin modulated the intestinal microbiota and prevented intestinal dysbiosis and corrected gut homeostasis in an animal study. The ordinary artisan would have been motivated to administer the composition for a period of at least 3 days because Ferrere et al. teach administering pectin for 25 days. 
The recitation “(RG-I) polysaccharides originating from fruit, carrot, pea, chicory or sugar beet” in claim 1 is a product-by-process limitation. Patentability is based on the product itself. As disclosed by Bavington, RG-1 polysaccharides having a Mw overlapping with the present claims, and molar ratio of GalA to Rha residues as claimed can also be obtained in high yield from potatoes. 
	See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.".
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bavington et al. Looijer-van Langen et al., and Ferrere et al., as applied to claims 1, 2, 4-10, 12 and 13 above, and further in view of Chatila et al. (US 2018/0117099, cited in PTO-892).
Bavington et al. teach as discussed above. 
Bavington et al. do not expressly disclose the composition comprises at least 20% by weight of dry matter of RG-1 (present claim 3)
Looijer-van Langen et al., and Ferrere et al. teach as discussed above.
Chatila et al. teach a prebiotic composition comprising 1-20% by weight of oligosaccharides (para [0323]-[0324]). Chatila et al. teach prebiotic carbohydrates include RG-I (para [0204]). Chatila et al. teach administering compositions comprising prebiotic carbohydrates to treat dysbiosis. 
One having ordinary skill in the art would have been motivated to optimize the percent by weight RG-I in the composition to take into account the size of the mammal. While a composition comprising 6.5% pectin was sufficient to prevent intestinal dysbiosis in mice, a higher percent by weight RG-I would be expected to be needed for treating human subjects. Chatila et al. demonstrate prebiotic compositions having 1-20% by weight oligosaccharides are suitable for modulating the gut microbiota. Chatila et al. even recognize RG-I as a prebiotic carbohydrate. Thus, the skilled artisan would have been motivated to optimize the amount of RG-I in a composition to treat or prevent intestinal barrier dysfunction in a human subject.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759